Citation Nr: 0811205	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
shrapnel injury to muscle group (MG) VII, left forearm with 
retained foreign body (RFB).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The veteran served on active duty from April 1945 to November 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran's left arm was hit by shrapnel from an enemy hand 
grenade in July 1945 while fighting in the Battle of Bassang 
with the Headquarters Company of the 15th Infantry USAFIP NL.  
Immediate treatment of the wound included being brought to 
the first aid station in the battlefield and subsequent 
hospitalization at the USAFIP NL Base Hospital during the 
months of July and August 1945.  

The veteran is service connected for an injury to MG VII of 
the left forearm with RFB, evaluated as 20 percent disabling 
under Diagnostic Code 5307.  He contends that his disability 
is worse than it is currently rated. 

The veteran was afforded a VA examination in December 2004.  
However, the examination report, which is now over three 
years old, did not fully provide the information necessary to 
properly rate his injury to MG VII, left forearm (minor) with 
RFB.  Specifically, the extent of tissue loss and degree to 
which strength and endurance were lost were not discussed in 
detail, and there was no discussion of the cardinal signs and 
symptoms of a muscle disability under 38 C.F.R. § 4.56, 
including loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  Further, the examiner indicated in 
the report that the claims file was not available for review 
at the time of the examination, and as such, did not 
adequately consider the history and attendant circumstances 
of the shrapnel injury to the left forearm or residuals of a 
shell fragment wound to the left forearm.  

Under these circumstances, the veteran should be afforded an 
additional VA examination.  Additionally, since notice that 
complies with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), has not been provided, such notice should be sent to 
the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for a rating in excess of 20 
percent for residuals of an shrapnel 
injury to MG VII; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
he provide any evidence in his possession 
that pertains to the claims.  

Additionally, notify the veteran that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs based 
on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

Included with this notice, please list 
the specific criteria necessary for 
entitlement to a rating in excess of 20 
percent under DC 5307 for muscle group 
VII and 38 C.F.R.§ 4.56.  

Finally, in this notice, provide the 
veteran with examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, for example, competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner must discuss the severity 
of the shrapnel injury to Muscle Group 
VII, left forearm with retained foreign 
body.  The examiner should comment on 
whether there is/are:  Ragged, depressed 
and adherent scars indicating wide 
damage to muscle groups in missile 
track; Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area; Muscles 
swell and harden abnormally in 
contraction; Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function; X-ray evidence 
of minute multiple scattered foreign 
bodies indicating intermuscular trauma 
and explosive effect of the missile; 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle; Diminished muscle 
excitability to pulsed electrical 
current in electrodiagnostic tests; 
Visible or measurable atrophy; Adaptive 
contraction of an opposing group of 
muscles; Atrophy of muscle groups not in 
the track of the missile, particularly 
of the trapezius and serratus in wounds 
of the shoulder girdle; and/or 
Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile

The examiner should also discuss the 
extent of any loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


